DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements submitted on 08/22/2019 and 11/06/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.	
Election/Restrictions
Applicant’s election without traverse of Group 1 (claims 1-10 and 13-15) in the reply filed on 05/20/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonnelli et al. (US 2013/0046239).
Regarding claim 1, Gonnelli et al. discloses a wearable drug delivery device (“fluid delivery device 110” of Fig. 1-23C, see [0070], lines 1-5), comprising: a housing (“outer housing 546” of Fig. 2); a 
Regarding claim 2, Gonnelli et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism comprises a gripping portion (“flange 662a” of Fig. 17) for selectively removing the activation prevention mechanism (662) from the injector housing (546) and the activator mechanism (1680, see [0105], lines 4-6 indicating how, “button cover 
Regarding claim 8, Gonnelli et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activator mechanism (1680) comprises a manually depressible activator button (see [0107], lines 1-3 and Fig. 17-18 illustrating how activator mechanism comprises a manually depressible activator button) operably coupled to the drive mechanism (320/322, see Fig. 17-18 illustrating how operation of the depressible activator button is operably coupled to the drive mechanism since operation of the activator button by depressing the activator button is required for the needle to pierce the reservoir so that the drive mechanism may carry out the function of urging the drug product out of the reservoir, through the needle and to a patient), and wherein the activation prevention mechanism (662) comprises: a shell portion (see Fig. 16A and 17 illustrating how activation prevention mechanism comprises a top wall and an annular side wall disposed perpendicular to the top wall and how the top wall and side wall cooperatively form a shell) at least partially enclosing the activator button (1680, see Fig. 16A and 17 illustrating how the shell fully encloses the sides and the top of the activator button) to prevent inadvertent manipulation of the activator mechanism (see [0105], lines 1-5 indicating how, “the button cover 662 shrouds the needle 312 preventing accidental depression of the needle 312 during handling and shipping of the fluid delivery device 110”). 
Regarding claim 9, Gonnelli et al. discloses the wearable drug delivery device of claim 8 and further discloses wherein the shell portion (see Fig. 16A and 17 illustrating top and annular side walls of activation prevention mechanism corresponding to shell portion) of the activation prevention mechanism (662) is rigid (see [0106] indicating how, “the button cover 662 performs the dual functions of shrouding and protecting the needle button 1680 to prevent unintentional activation of the needle . 
Claims 1-2, 4-5 and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vouillamoz et al. (US 2014/0207104).

    PNG
    media_image1.png
    456
    916
    media_image1.png
    Greyscale

Regarding claim 1, Vouillamoz et al. discloses a wearable drug delivery device (“fluid dispensing device 400” of Fig. 12A-12G and see [0012] indicating how, “dispenser is worn on a wrist, ankles, a head or around or along some part of human body, or on objects such as clothes and sporting articles”), comprising: a housing (“housing 432” of Fig. 12E); a reservoir (“reservoir 422” of Fig. 12D-12E) adapted to store a drug product (see [0090], lines 18-22 indicating how, “the block 434 then is depressed by spring action against the reservoir 422, squeezing the reservoir and thus forcing the fluid therein”); a needle (“needle 312” of Fig. 12F) in fluid communication with the reservoir (422, see [0090], lines 18-22 indicating how, “The block 434 then is depressed by spring action against the reservoir 422, squeezing the reservoir and thus forcing the fluid therein to prime the needle 312”); a drive mechanism (“injection mechanism 430” of Fig. 12D) for selectively urging the drug product out of the reservoir (422, see [0090] indicating how, “when the push buttons 442a and 442b are depressed inwardly” the drive mechanism 
	
    PNG
    media_image2.png
    663
    969
    media_image2.png
    Greyscale

Regarding claim 2, Vouillamoz et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism (470) comprises a gripping portion (see Examiner’s annotated Fig. 12B above illustrating gripping portion) for selectively removing the activation prevention mechanism from the injector housing (432) and the activator mechanism (442a/442b, see Fig. 12B above illustrating how the gripping portion would facilitate the removal of the activation mechanism from the housing and activator mechanism as depicted in Fig. 12A-12B). 
Regarding claim 4, Vouillamoz et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activator mechanism (442a/442b) includes a manually depressible activator button (see Fig. 12A-12D and [0090], lines 8-18 indicating how activator mechanism comprises two manually depressible activator buttons) operably coupled to the drive mechanism (430, see Fig. 12D and [0090], lines 1-18 indicating how activator buttons are operable coupled to “block 434” which is comprised by the drive mechanism), and wherein the activation prevention mechanism (470) comprises: a coupling portion (see Examiner’s annotated Fig. 12B above and note how coupling portion corresponds to the bottom facing portion of the activation prevention mechanism which includes a “plurality of forks”) removably coupled to the activator button (442a/442b) between the activator 
Regarding claim 5, Vouillamoz et al. discloses the wearable drug delivery device of claim 4 and further discloses wherein the activator mechanism (442a/442b) further includes an activator stem (see Examiner’s annotated Fig. 12D above illustrating how each activator button of the activator mechanism comprises an activator stem) connected between the activator button (442a/442B) and the drive mechanism (430, see Fig. 12D illustrating how activator stem extends inward towards the drive mechanism from its respective activator button and is therefore connected between the activator button and the drive mechanism), and wherein the activation prevention mechanism (470) includes a plurality of forks (see Fig. 12B above) defining a gap (see Examiner’s annotated Fig. 12B above illustrating the gap defined by the plurality of forks) dimensioned to accommodate the stem (see Fig. 12A-12B illustrating how the stem fits within the gap defined by the plurality of forks) such that the forks (see Fig. 12B above) reside between the button (442a/44b) and the housing (432) to prevent actuation (see Fig. 12A-12B illustrating how the forks reside between the button and the housing and how, when the forks reside between the button and the housing, the button is prevented from being depressed).
Regarding claim 13, Vouillamoz et al. discloses the wearable drug delivery device of claim 1 and further discloses wherein the activator mechanism (442a/442b) comprises a manually depressible activator button (see Fig. 12A-12D and [0090], lines 8-18 indicating how activator mechanism comprises two manually depressible activator buttons) operably coupled to the drive mechanism (430, see Fig. 12D and [0090], lines 1-18 indicating how activator buttons are operable coupled to “block 434” which is comprised by the drive mechanism), and wherein the activation prevention mechanism (470) comprises 
Regarding claim 14, Vouillamoz et al. discloses the wearable drug delivery device of claim 13 and further discloses wherein the frame portion (see Examiner’s annotated Fig. 12B above and note how frame portion corresponds to the bottom facing portion of the activation prevention mechanism which includes a “plurality of forks”) comprises a front wall portion (see Fig. 12B illustrating the front wall portion of the activation prevention mechanism) and lateral side prongs (see Fig. 12B illustrating lateral extensions which are perpendicular to the front wall portion and correspond to lateral prongs) that define a chamber therebetween (see Fig. 12B illustrating the formation of a U-shaped chamber cooperatively formed between the front wall portion and two adjacent prongs) sized to receive the activator button therein (see Fig. 12A and Fig. 12B above illustrating how the chamber portion partially encloses the “activator stem” of the activator button).
Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole (WO 2016/172182).

    PNG
    media_image3.png
    679
    953
    media_image3.png
    Greyscale

Regarding claim 1, Cole discloses a wearable drug delivery device (“patch pump 502” of Fig. 10 and see [0012], lines 1-3. See [0027] indicating how, “Fig. 10 is a perspective view of a button safety cap deployed on an illustrative fluid infusion device according to an illustrative embodiment of the present invention” and see Fig. 1-2 as the “illustrative fluid infusion device according to an illustrative embodiment of the present invention” for which the safety cap is deployed on), comprising: a housing (see Examiner’s annotated Fig. 10 above); a reservoir adapted to store a drug product (“reservoir 4 for storing insulin” of Fig. 2 and see [0035], line 7); a cannula (“insertion needle” of [0036], lines 3-4) in fluid communication with the reservoir (4, see [0036], lines 7-9 indicating how, “insertion needle remains in the skin and forms a portion of the insulin flow path to deliver insulin until the infusion is finished”); a drive mechanism (“pump 3” of Fig. 2) for selectively urging the drug product out of the reservoir (4, see [0035], lines 7-8 indicating how drive mechanism is for “pump 3 for pumping insulin out of the reservoir 
Regarding claim 2, Cole discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism (500) comprises a gripping portion (“pull member 504” of Fig. 10) for selectively removing the activation prevention mechanism (500) from the injector housing (see Examiner’s annotated Fig. 10 above) and the activator mechanism (514, see [0043], lines 1-4 indicating how, “button safety cap 500 includes a pull member 504 that the user may 
Regarding claim 3, Cole discloses the wearable drug delivery device of claim 2 and further discloses wherein the gripping portion (504) of the activation prevention mechanism (500) includes an integral tab (“ends 520 and 522” of Fig. 9, see Fig. 9 illustrating how both ends correspond to an integral tab extending from the base of the activation prevention mechanism) comprising a rigid tab (520/522, see [0042], lines 7-9 indicating how the material forming the activation prevention mechanism, including the integral tabs, may be “rigid”). 
Regarding claim 6, Cole discloses the wearable drug delivery device of claim 1 and further discloses wherein the activation prevention mechanism (500) includes a securing portion (“contoured surface 506” of Fig. 10) engaging the housing for proper positioning of the activation prevention mechanism (500, see [0043], lines 4-6 indicating how, “Button safety cap 500 also preferably includes a contoured surface 506 to stabilize the button safety cap on the patch pump 502 housing” and note how the proper positioning between the securing portion and the housing is required for this stabilization to be achieved) and for securing the activation prevention mechanism (500) to the housing (see [0043], lines 4-6 and note how the stabilization achieved by the securing portion limits movement of the activation prevention mechanism by some degree and, therefore, provides some amount of securement between the securing portion and the housing). 
Regarding claim 7, Cole discloses the wearable drug delivery device of claim 6 and further discloses wherein the securing portion (506) includes a tab (see Fig. 6 illustrating how “contoured surface 506” includes a tab which extends from the “pull member 504”) with a surface contoured to a corresponding surface of the housing (see [0043], lines 4-10 indicating how, “the surface 506 of the button safety cap 500 is contoured along a side of the pump 502 and therefore vertical axis of the pump . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Gonnelli et al. (US 2013/0046239) in view of Nelson et al. (US 2014/0323987).
Regarding claim 10, Gonnelli et al. discloses the wearable drug delivery device of claim 8. Gonnelli et al. does not, however, disclose wherein the activator mechanism includes an adhesive removably securing the activation prevention mechanism to the housing. 
Nelson et al. teaches a drug delivery system (see [0001] indicating how “The present invention relates to devices for regulating the flow of intravenous fluids”) comprising a housing (“housing 14” of Fig. 11), an activator mechanism (“flow rate selection mechanism 20” of Fig. 11), and a shell portion (“detachable knob 22” of Fig. 11). Furthermore, Nelson et al. teaches wherein the activator mechanism (20) includes an adhesive (“low tack adhesive” of [0049]) removably securing the shell to the housing (14, see [0049], lines 4-17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the activator mechanism of Gonnelli et al. such that it includes an adhesive removably securing the shell portion to the housing as taught by Nelson et al. Such a modification would therefore provide wherein the activator mechanism includes an adhesive removably securing the activation prevention mechanism to the housing. Additionally, Nelson et al. teaches that .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vouillamoz et al. (US 2014/0207104) in view of Cole (WO 2016/172182).
Regarding claim 15, Vouillamoz et al. discloses the wearable drug delivery device of claim 14. Vouillamoz et al. does not, however, disclose wherein at least one of the front wall portion of the lateral side prongs include catches that extend along opposite sides of the activator button to hold the frame portion on the activator button.
In the same field of endeavor, Cole discloses a wearable drug delivery device (“patch pump 502” of Fig. 10 and see [0012], lines 1-3. See [0027] indicating how, “Fig. 10 is a perspective view of a button safety cap deployed on an illustrative fluid infusion device according to an illustrative embodiment of the present invention” and see Fig. 1-2 as the “illustrative fluid infusion device according to an illustrative embodiment of the present invention” for which the safety cap is deployed on), comprising: a housing (see Examiner’s annotated Fig. 10 above); an activator mechanism (“insertion mechanism activation button 514” of Fig. 14-15); and an activation prevention mechanism (“button safety cap 500” of Fig. 10) and the activator mechanism (514, see Fig. 11 illustrating how activation prevention mechanism is coupled to the activator mechanism via “snap feature 512”) to prevent inadvertent actuation of the activator mechanism (see Fig. 11 illustrating how activation prevention mechanism prevents inadvertent actuation of the activator mechanism by forming a barrier between the user and the activator mechanism until the activation prevention mechanism is removed by user). Cole further teaches wherein the activator mechanism (514) comprises a manually depressible activator button (see transition between Fig. 14 and Fig 15 illustrating how activator mechanism comprises a manually depressible button) and wherein the activation prevention mechanism comprises a lateral prong (see 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lateral side prongs of Vouillamoz et al. such that they each include a catch as taught by Cole. Since each lateral side prong of Vouillamoz et al. is positioned on opposite sides of the activator button, such a modification would provide the lateral side prongs with catches that extend along opposite sides of the activator button to hold the frame portion on the activator button. Additionally, such a modification would be advantageous because it provides some tension to retain the activation prevention mechanism to the activator mechanism (see [0045], lines 7-12 of Cole). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290.  The examiner can normally be reached on 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783  
/KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783